DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 06/08/2022.
DSMER Pilot Program
Applicant has elected to take part in the program as per response on 06/08/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the method of organizing human activity via commercial interaction (e.g. carrying out a wagering game) in order to determine a financial obligation without significantly more and can be carried out as a mental process since the claims are directed merely to rules on how to carry out the game based on information provided without significantly more.  As per step 1 examiner recognizes sufficient machine structure is included so as to meet the requirements.  As per step 2A the claim(s) recite(s) "receive separate game play request data from each of a plurality of gaming machines, the game play request data from each of the plurality of gaming machines comprising data identifying the gaming machine and data corresponding to a player symbol set for a play of a player versus player game; and for the play of the player versus player game: for each player symbol set from each gaming machine, modify the player symbol set to form a modified player symbol set associated with the gaming machine, for each modified player symbol set, communicate data to the gaming machine associated with that modified player symbol set that results in a display of that modified symbol set for the play of the player versus player game by that gaming machine, compare the modified player symbol sets to each other to determine a winning modified player symbol set for the play of the player versus player game, determine an award for the winning modified player symbol set for the play of the player versus player game, and communicate data to the gaming machine associated with the winning modified player symbol set that results in a display of the determined award” which reads upon a competitive game comprising a first game generating symbols, a subset of qualifying symbols from the first game being selected, the selected symbols being modified in some manner (including randomly as per dependent claims), and then compared against a ruleset to determine if a player win a subsequent secondary game involving more than one player.  Specifically these are rules for carrying out a wagering game involving more than one player.  Examiner recognizes this is directed to the abstract idea of organizing human activity for resolving a financial obligation since these are rules directed to carrying out a wagering game in order to determine if an award should be provided to a player.  This judicial exception is not integrated into a practical application because amounts to no more than playing of a game to determine a financial obligation in order to organize human activity and does not add extra elements or solutions that goes beyond the means to carry out the game outside of the known method of competitive wagering games with the games generating results which are compared against other results in order to determine a winner.  Applicant’s amendments are directed to further steps to compare symbol sets against other player symbol sets to determine an outcome but examiner recognizes these are additional steps used to determine the outcome of the game including what financial obligations are own to a player among the group of players.  Specifically the act of players competing with randomly assigned results in a game is known and is a known method to determine a financial obligation.  Additionally the steps are a further mental process involving comparing sets of symbols against a win determination, in this case each other, in order to determine an outcome and is the process of following rules which are able to be carried out as a mental process.  Specifically it is the act of determining an outcome from symbol comparison which is an act which can be carried out mentally when the rules of the game are understood.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is merely directed to the exception of presenting players with a game with the gaming being directed to the exception of organizing human activity for the purpose of a financial obligation.  Specifically this is no more than a way of displaying and presenting information to a player regarding a randomly determined outcome for providing a financial award if a player wins as found in the well-known area of slot game and card games nor does the additional steps add more than the steps of determining the results for more than one player.  As per the mental process examiner recognizes that the claims are directed to rules for determining an outcome including steps such as random determination which is a step that can be carried out by an individual using some means for random determination such as cards or dice.  Therefore this is merely a generic machine performing a mental process.
As per step 2B the hardware elements are commonly found in the gaming art related to electronic slot machines or wagering terminals and therefore are no more than a generic recitation of computer hardware elements and therefore does not provide a practical application that amounts to more than the identified abstract idea.  This includes the recitation of memory and random number generators which are generically found in electronic gaming machine including the elements of accepting wagers for the purpose of presenting and payout for the results.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (US Pub. No. 2009/0111560 A1 hereinafter referred to as Davis).
As per claims 1 and 13, Davis teaches a gaming system and method of operating (abstract and Figs. 2A-2B see gaming machine in a gaming network) comprising: a processor (Fig. 2A, item 12); and a memory device storing a plurality of instructions that, when executed by the processor (Fig. 2A, item 14), cause the processor to: receive separate game play request data from each of a plurality of gaming machines (Fig. 3A, item 102 and paragraphs [0098]-[0099]), the game play request data from each of the plurality of gaming machines comprising data identifying the gaming machine and data corresponding to a player symbol set for a play of a player versus player game (abstract, Fig. 3A, items 106 and 110, Figs. 5A-5B and paragraphs [0119] and [0121] teaches a multiplayer game comprising slots and keno wherein players are tracked and associated with an award (Fig. 5A) via the gaming machine playing); and for the play of the player versus player game: for each player symbol set from each gaming machine (Figs. 4B-4E and paragraphs [0010]-[0012] and [0113]-[0115] player symbol set outcome is generated comprising symbol “position” (paragraph [0113]) which is further modified (paragraph [0115]) into a position selection via random means), modify the player symbol set to form a modified player symbol set associated with the gaming machine (Figs. 4B-4E and paragraphs [0010]-[0012] and [0113]-[0115] player symbol set outcome is generated comprising symbol “position” (paragraph [0113]) which is further modified (paragraph [0115]) into a position selection via random means), for each modified player symbol set, communicate data to the gaming machine associated with that modified player symbol set that results in a display of that modified symbol set for the play of the player versus player game by that gaming machine (Figs. 4A-4E, item 70 player’s symbol set is displayed and Fig. 4F modified symbol set is shown in the player versus player keno game), compare the modified player symbol sets to each other to (Fig. 5A and paragraph [0121] the number of matches a player achieves with their symbol set is compared against other players to determine an outcome such as the amount a player will win compare to other players) determine a winning modified player symbol set for the play of the player versus player game (Figs. 4F-5B and paragraph [0119]-[0121] in the multiplayer game the selected symbol set (positions) of a player is compared against selected positions to determine a winner with each player having their own separate selections and Fig. 5A and paragraph [0121] an overall winner is determined by comparing matches against each symbol set to determine the highest winning symbol set), determine an award for the winning modified player symbol set for the play of the player versus player game (Figs. 5A-5B and paragraph [0121] see associated awards), and communicate data to the gaming machine associated with the winning modified player symbol set that results in a display of the determined award (Fig. 4F player is informed of their win).
As per claims 2 and 14, Davis teaches a system and method wherein the instructions, when executed by the processor, cause the processor to, for each player symbol set, randomly modify the player symbol set to form the modified player symbol set (Figs. 4B-4E [0113]-[0115] player symbol set outcome is generated comprising symbol “position” (paragraph [0113]) which is further modified (paragraph [0115]) into a position selection on the keno board via random means.  Specifically the symbol position is modified into a keno symbol position).
	As per claims 3 and 15, Davis teaches a system and method wherein the instructions, when executed by the processor, cause the processor to, for each player symbol set, add a component to each of the symbols of the player symbol set to form the modified player symbol set for that player symbol set (Figs. 4B-4E [0113]-[0115] player symbol set outcome is generated comprising symbol “position” (paragraph [0113]) which is further modified (paragraph [0115]) into a position selection on the keno board via random means.  Specifically the symbol position is modified into a keno symbol position).
	As per claims 5 and 17, Davis teaches a system and method wherein the instructions, when executed by the processor, cause the processor to, for each of the plurality of gaming machines, communicate data to that gaming machine that results in a display of all of the modified symbol sets for the play of the player versus player game by that gaming machine (Fig. 4F modified symbol set is shown in the player versus player keno game.  Examiner additionally notes as read the current claim limitations are that the symbol sets shown are by that gaming machine and not necessarily other player’s symbol sets.  Additionally regarding showing other player’s symbol sets see Fig. 4C and paragraph [0116].).
	As per claims 6 and 19, Davis teaches a system and method wherein each player symbol set from each gaming machine is based on a plurality of symbols generated in a play of a primary game of that gaming machine (Figs. 4B-4E and paragraphs [0010]-[0012] and [0113]-[0115] player symbol set outcome is generated comprising symbol “position” (paragraph [0113]) which is further modified (paragraph [0115]) into a position selection via random means).
	As per claims 7 and 20, Davis teaches a system and method wherein each player symbol set from each gaming machine is based on player selected symbols from a plurality of symbols generated in a play of a primary wagering game of that gaming machine (Figs. 4B-4E and paragraphs [0010]-[0012] and [0113]-[0115] player symbol set outcome are selected via player input to play the game and is generated comprising symbol “position” (paragraph [0113]) which is further modified (paragraph [0115]) into a position selection via random means).
	As per claim 8, Davis teaches a gaming machine (abstract and Figs. 1A-1B) comprising: a display device (Figs. 1A-1B and 2A, items 16, 18, and 40); a processor (Fig. 2A, item 12); and a memory device storing a plurality of instructions that, when executed by the processor (Fig. 2A, item 14), cause the processor to: send game play request (Fig. 3A, item 102 and paragraphs [0098]-[0099]) data to a game server (paragraph [0007]), the game play request data comprising data identifying the gaming machine and data corresponding to a player symbol set for a play of a player versus player game (abstract, Fig. 3A, items 106 and 110, Figs. 5A-5B and paragraphs [0119] and [0121] teaches a multiplayer game comprising slots and keno wherein players are tracked and associated with an award (Fig. 5A) via the gaming machine playing); and for the play of the player versus player game: receive, from the game server, data corresponding to a modified player symbol set based on the player symbol set (Figs. 4B-4E and paragraphs [0010]-[0012] and [0113]-[0115] player symbol set outcome is generated comprising symbol “position” (paragraph [0113]) which is further modified (paragraph [0115]) into a position selection via random means), and data corresponding to another modified player symbol set for another gaming machine (Fig. 4C and paragraph [0116] other player’s symbol sets in the keno game are shown as highlighted or darkened squares), display, via the display device, the modified player symbol set and the other modified player symbol set (Fig. 4C), display, via the display device, an indication of a winning modified player symbol set for the play of the player versus player game based on a comparison of the modified player symbol set and the other modified symbol set (Figs. 4F-5B and paragraph [0119]-[0121] in the multiplayer game the selected symbol set (positions) of a player is compared against selected positions to determine a winner with each player having their own separate selections), and display, via the display device, an award for the winning modified player symbol set for the play of the player versus player game (Fig. 4F player is informed of their win).
	As per claim 9, Davis teaches a gaming machine wherein the separate game play request data comprises data corresponding to a wager amount for the play of the player versus player game (Fig. 5B and paragraph [0124] wager amount is tracked and communicated to the system to determine player payout).
	As per claim 10, Davis teaches a gaming machine wherein the player symbol set is based on symbols generated in a play of a primary game (Figs. 4B-4E and paragraphs [0010]-[0012] and [0113]-[0115] player symbol set outcome is generated comprising symbol “position” (paragraph [0113]) which is further modified (paragraph [0115]) into a position selection via random means).
	As per claim 11, Davis teaches a gaming machine wherein the player symbol set is based on player selected symbols from a plurality of symbols generated in a play of a primary wagering game (Figs. 4B-4E and paragraphs [0010]-[0012] and [0113]-[0115] player symbol set outcome are selected via player input to play the game and is generated comprising symbol “position” (paragraph [0113]) which is further modified (paragraph [0115]) into a position selection via random means).
	As per claim 18, Davis teaches a method wherein the separate game play request data from each of the plurality of gaming machines comprises data corresponding to a separate wager amount, and which comprises determining, by the processor, the award for the determined winning modified player symbol set for the play of the player versus player game based on all of the separate wager amounts (Fig. 5B and paragraph [0124] wager amount is tracked and communicated to the system to determine player payout).
Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive. Applicant argues that amended language overcomes the prior art Davis regarding a comparison of a player modified symbol set with another player’s symbol set.  Examiner respectfully disagrees and cites to at least Fig. 5A and paragraph [0121] wherein symbol sets are compared to determine an overall winner, and highest portion of the winnings, by comparing the number of matches generated by the symbol set.  Examiner points out that this would be a feature of comparison and therefore would read on the current limitations including the player versus player element of applicant’s invention.  Specifically which symbol set for which player is the winner is based on which generates the most matches.  Therefore the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        8/6/2022